DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed September 13, 2021 and the Information Disclosure Statement (IDS) filed September 13, 2021.

Claims 1-18 are pending in the application.  Claims 1, 7, and 13 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on September 13, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, 11, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 9,761,822 B2 to Kim (referred to hereafter as “Kim”).

Regarding claim 1, Kim teaches a method of forming an illumination device, comprising: disposing a first material {the combination of 20 and 33} over a conductive substrate {10; Figure 5} to form a first material layer {20/33}, wherein the first material layer is configured as a hole transport layer {column 9, line 25} or an electron transport layer; disposing a layer of luminescent nanostructures {31} over the first material layer, wherein the layer of luminescent nanostructures includes one or more discontinuities {see the discontinuities in Figure 4 that are filled by 33 or 35} in a thickness of the layer of luminescent nanostructures; disposing a second material {the combination of 40 and 35} over the layer of luminescent nanostructures {31} to form a second material layer {40/35}, wherein the second material is configured as an electron transport layer {column 9, line 40} or a hole transport layer, and wherein the second material layer contacts the first material layer at the one or more discontinuities of the layer of luminescent nanostructures {Figure 4}; and disposing a conductive material {50} over the second material layer.
Regarding claim 2 (that depends from claim 1), Kim teaches the disposing a layer of luminescent nanostructures {31} comprises disposing a layer comprising a plurality of quantum dots {column 4, lines 4-5}.
Regarding claim 3 (that depends from claim 1), Kim teaches the disposing a layer of luminescent nanostructures comprises disposing the layer using spin-coating {column 8, lines 34-35}.
Regarding claim 5 (that depends from claim 1), Kim teaches the disposing the conductive substrate comprises disposing indium tin oxide (ITO) {column 3, lines 42-43}.
Regarding claim 7, Kim teaches a method of forming an illumination device, comprising: disposing a first material {the combination of 20 and 33} over a conductive substrate {10} to form a first material layer {20/33}, wherein the first material layer is configured as a hole transport layer {column 9, line 25}; disposing a second material {the combination of 40 and 35} over the first material layer to form a second material layer {40/35}, wherein the second material layer is configured as an electron transport layer {column 9, line 40}, and wherein the second material layer comprises a plurality of luminescent nanostructures {31}; and disposing a conductive material {50} over the second material layer.
Regarding claim 8 (that depends from claim 7), Kim teaches the disposing the second material {31} comprises disposing a second material comprising a plurality of quantum dots {column 4, lines 4-5}.
Regarding claim 9 (that depends from claim 7), Kim teaches the disposing the second material comprises disposing the second material using spin-coating {column 8, lines 34-35}.
Regarding claim 11 (that depends from claim 7), Kim teaches the disposing the conductive substrate {10} comprises disposing indium tin oxide (ITO) {column 3, lines 42-43}.
Regarding claim 13, Kim teaches a method of forming an illumination device, comprising: disposing a mixed material layer {30a, Figure 4; 30, Figure 5} over a conductive substrate {10; Figure 5}, wherein the mixed material layer comprises electron transport material {35}, hole transport material {33}, and a plurality of luminescent nanostructures {31}; and disposing a conductive material {50} over the mixed material layer.
Regarding claim 14 (that depends from claim 13), Kim teaches the disposing the mixed material layer {31} comprises disposing the mixed material layer comprising a plurality of quantum dots {column 4, lines 4-5}.
Regarding claim 15 (that depends from claim 13), Kim teaches the mixed material layer comprises disposing the mixed material layer using spin-coating {column 8, lines 34-35}.
Regarding claim 17 (that depends from claim 13), Kim teaches the disposing the conductive substrate {10} comprises disposing indium tin oxide (ITO) {column 3, lines 42-43}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of U.S. Published Patent Application No. 20180205030 A1 to Meng (referred to hereafter as “Meng”).

Regarding claim 4 (that depends from claim 1), Kim does not appear to explicitly state that the disposing the second material comprises disposing a plurality of ZnMgO nanoparticles. Meng paragraph [0020] shows that it was known to use ZnMgO for electron transport layers. It would have been obvious to one of ordinary skill in the art to substitute such known ZnMgO materials for the Kim electron transport material as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious particularly as Kim discloses compounds such as ZnO, various Mg compounds, “and a mixture thereof” (column 4, lines 27-37}.
Regarding claim 10 (that depends from claim 7), Kim does not appear to explicitly state that the disposing the second material comprises disposing a plurality of ZnMgO nanoparticles. Meng paragraph [0020] shows that it was known to use ZnMgO for electron transport layers. It would have been obvious to one of ordinary skill in the art to substitute such known ZnMgO materials for the Kim electron transport material as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious particularly as Kim discloses compounds such as ZnO, various Mg compounds, “and a mixture thereof” (column 4, lines 27-37}.
Regarding claim 16 (that depends from claim 13), Kim does not appear to explicitly state that the disposing the second material comprises disposing a plurality of ZnMgO nanoparticles. Meng paragraph [0020] shows that it was known to use ZnMgO for electron transport layers. It would have been obvious to one of ordinary skill in the art to substitute such known ZnMgO materials for the Kim electron transport material as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious particularly as Kim discloses compounds such as ZnO, various Mg compounds, “and a mixture thereof” (column 4, lines 27-37}.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of U.S. Published Patent Application No. 20140027712 A1 to Breen (referred to hereafter as “Breen”).

Regarding claim 6 (that depends from claim 1), Kim teaches disposing an encapsulating material {180}.  Kim does not explicitly state that the encapsulating material comprises an epoxy resin.  Breen paragraph [0097] shows that it was known to use epoxy to encapsulate a quantum dot containing device.  It would have been obvious to one of ordinary skill in the art to substitute such known encapsulating material for the Kim encapsulating material as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.

Regarding claim 12 (that depends from claim 7), Kim teaches disposing an encapsulating material {180}.  Kim does not explicitly state that the encapsulating material comprises an epoxy resin.  Breen paragraph [0097] shows that it was known to use epoxy to encapsulate a quantum dot containing device.  It would have been obvious to one of ordinary skill in the art to substitute such known encapsulating material for the Kim encapsulating material as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.

Regarding claim 18 (that depends from claim 13), Kim teaches disposing an encapsulating material {180}.  Kim does not explicitly state that the encapsulating material comprises an epoxy resin.  Breen paragraph [0097] shows that it was known to use epoxy to encapsulate a quantum dot containing device.  It would have been obvious to one of ordinary skill in the art to substitute such known encapsulating material for the Kim encapsulating material as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826